      Case 2:21-cv-05153-SB-KS Document 1 Filed 06/24/21 Page 1 of 5 Page ID #:1




1    TRACY L. WILKISON
     Acting United States Attorney
2
     SCOTT M. GARRINGER
3    Assistant United States Attorney
     Chief, Criminal Division
4
     STEVEN R. WELK
5    Assistant United States Attorney
     Chief, Asset Forfeiture Section
6
     JONATHAN GALATZAN
7    California Bar No. 190414
     Assistant United States Attorney
8
     Asset Forfeiture Section
9          Federal Courthouse, 14th Floor
10         312 North Spring Street
           Los Angeles, California 90012
11         Telephone: (213) 894-2727
12         Facsimile: (213) 894-0142
           E-mail: Jonathan.Galatzan@usdoj.gov
13
14   Attorneys for Plaintiff
     United States of America
15
                              UNITED STATES DISTRICT COURT
16
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
                                     WESTERN DIVISION
18
19   UNITED STATES OF AMERICA,                   No. 2:21-cv-5153
20               Plaintiff,                      VERIFIED COMPLAINT FOR
21                                               FORFEITURE
                       vs.
22   $71,560.00 IN U.S. CURRENCY,                21 U.S.C. § 881(a)(6)
23               Defendant.
                                                  [F.B.I.]
24
25
26         Plaintiff United States of America brings this claim against defendant $71,560.00
27   in U.S. Currency, and alleges as follows:
28
      Case 2:21-cv-05153-SB-KS Document 1 Filed 06/24/21 Page 2 of 5 Page ID #:2




1                                  JURISDICTION AND VENUE
2            1.     The government brings this in rem forfeiture action pursuant to 21 U.S.C.
3    § 881(a)(6).
4            2.     This Court has jurisdiction over the matter under 28 U.S.C. §§ 1345 and
5    1355.
6            3.     Venue lies in this district pursuant to 28 U.S.C. § 1395(a).
7                                   PERSONS AND ENTITIES
8            4.     The plaintiff is the United States of America.
9            5.     The defendant is $71,560.00 in U.S. Currency (the “defendant currency”)
10   seized on or about July 5, 2018, during a traffic stop near the intersection of Spectrum
11   Center Drive and Pacifica, in Irvine, California, from the purse of Roseanna Lizett
12   Garcia (“Garcia”) and a 2016 Toyota Camry (“Camry”) driven by Joel Antonio Villegas
13   (“Villegas”) and registered to Cynthia Villegas Maldonado.
14           6.     The defendant currency is currently in the custody of the United States
15   Marshals Service in this District, where it will remain subject to this Court’s jurisdiction
16   during the pendency of this action.
17           7.     The interests of Villegas, Garcia, and Maldonado may be adversely affected
18   by these proceedings.
19                                  BASIS FOR FORFEITURE
20           8.     In March 2017, the Federal Bureau of Investigation and Drug Enforcement
21   Administration began to jointly investigate Villegas and his drug trafficking organization
22   (“DTO”). It was determined that members of the Villegas DTO were importing drugs
23   from Mexico, purchasing drugs in the United States from various sources of supply and
24   distributing the drugs throughout the United States. Since at least 2015, Villegas used
25   vehicles with hidden compartments, or “traps,” to distribute drugs from the Los Angeles
26   area to various other cities throughout the United States.
27           9.     On July 4, 2018, Villegas was heard, via a court-ordered wiretap, talking to
28   Garcia about accompanying Villegas to San Diego on DTO-related business the
                                                   2
      Case 2:21-cv-05153-SB-KS Document 1 Filed 06/24/21 Page 3 of 5 Page ID #:3




1    following day.
2          10.     On July 5, 2018, law enforcement investigators conducting physical
3    surveillance on Villegas saw Garcia and Villegas enter Villegas’s car in Bellflower,
4    California and drive toward San Diego, California. Surveillance units later saw Villegas
5    and Garcia arrive at the Fashion Valley Mall in San Diego. While there, surveillance
6    units saw a white BMW X5 park near the Camry. An unknown man exited the BMW,
7    retrieved a plastic bag from the trunk, and approached the Camry. The unknown man
8    handed Villegas the plastic bag, returned to the BMW, and drove away from the Fashion
9    Valley Mall. Surveillance followed Villegas and Garcia as they traveled back to the Los
10   Angeles area.
11         11.     Investigators conducted a traffic stop on the Camry for California Vehicle
12   Code violations near the intersection of Spectrum Center Drive and Pacifica, in Irvine,
13   California.
14         12.     The investigators identified Villegas as the driver and Garcia as the only
15   passenger of the vehicle.
16         13.     During a consensual search of the Camry, investigators found two duct-
17   taped packages in Garcia’s purse and one duct-taped package in a natural void in the
18   Camry. In total, the packages contained $71,560.00 in U.S. currency (i.e., the defendant
19   currency).
20         14.     A sophisticated trained, state certified narcotics detection K-9 alerted to the
21   scent of a controlled substance on the defendant currency.
22         15.     During the traffic stop, Garcia told investigators that Villegas traveled to
23   San Diego to pick up money from his business partner. Villegas denied that he had
24   traveled to San Diego that day to pick up money from anyone. Villegas told officers that
25   he intended to use the money to buy a car.
26         16.     On September 24, 2019, a Grand Jury in this District returned an Indictment
27   charging Villegas with multiple violations of the Controlled Substances Act. See United
28   States of America v. Joel Antonio Villegas, et al., 19-CR 00568 AB.
                                                   3
      Case 2:21-cv-05153-SB-KS Document 1 Filed 06/24/21 Page 4 of 5 Page ID #:4




1           17.   Based on the facts set forth above, plaintiff alleges that the defendant
2    currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6), because the defendant
3    currency was furnished or intended to be furnished in one or more exchanges for a
4    controlled substance or listed chemical, represents or is traceable to proceeds of illegal
5    narcotics trafficking, or was used or intended to be used to facilitate one or more
6    exchanges of a controlled substance or listed chemical, in violation of 21 U.S.C. § 841 et
7    seq.
8           WHEREFORE, plaintiff United States of America prays:
9           (a)   that due process issue to enforce the forfeiture of the defendant currency;
10          (b)   that due notice be given to all interested parties to appear and show cause
11   why forfeiture should not be decreed;
12          (c)   that this Court decree forfeiture of the defendant currency to the United
13   States of America for disposition according to law; and
14          (d)   for such other and further relief as this Court may deem just and proper,
15   together with the costs and disbursements of this action.
16    Dated: June 24, 2021                      TRACY L. WILKISON
                                                Acting United States Attorney
17                                              SCOTT M. GARRINGER
18                                              Assistant United States Attorney
                                                Chief, Criminal Division
19                                              STEVEN R. WELK
                                                Assistant United States Attorney
20                                              Chief, Asset Forfeiture Section
21
                                                 /s/ Jonathan Galatzan
22                                              JONATHAN GALATZAN
                                                Assistant United States Attorney
23
                                                Attorneys for Plaintiff
24                                              United States of America
25
26
27
28
                                                  4
     Case 2:21-cv-05153-SB-KS Document 1 Filed 06/24/21 Page 5 of 5 Page ID #:5




 1                                                   VERIFICATION
 2           I, Christopher   D. Velazquez,     hereby declare that:

 3           l.     I am a Special Agent with the Federal Bureau ofInvestigation              and the case

 4    agent for the forfeiture matter entitled United States of America v. $71,560.00            in U.S.

 5    Currency.

 6           2.     I have read the above Verified Complaint           for Forfeiture   and know its

 7    contents.   It is based upon my own personal knowledge            and reports provided to me by

 8    other law enforcement      agents.

 9           3.     Everything    contained    in the Complaint   is true and correct, to the best of my

10    knowledge    and belief.
11           I declare under penalty of perjury that the foregoing is true and correct.
12           Executed    }U¥1{   ~f).-,    2021 in    O({1r7ge     , California.
13
14
                                                          CHRISTOPHER      D. VELAZQ
15
                                                          Special Agent -FBI
16
17
18

19
20

21

22
23
24

25

26
27
28
                                                         5
